Case 3:20-cr-00126-SMR-SBJ Document 2 Filed 12/08/20 Page 1 of 2

RECEIVED

DEC 08 2020
IN THE UNITED STATES DISTRICT COURT

CLERK U.S. DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, ) Criminal No. 3:20-cr-126°
)
v. ) INDICTMENT
)
QUASHAWN TERRELL LEE, ) T. 18 U.S.C. § 922(g)(1)
) T. 18 U.S.C. § 924(a)(2)
Defendant. ) T. 18 U.S.C. § 924(d)
) T. 28 U.S.C. § 2461(¢)
THE GRAND JURY CHARGES:
COUNT 1

(Felon in Possession of Ammunition)

On or about June 14, 2020, in the Southern District of Iowa, the defendant,
QUASHAWN TERRELL LEE, in and affecting commerce, knowingly possessed
ammunition, namely: four rounds of .40 caliber Independence brand ammunition.
At the time of the offense, the defendant knew he had been convicted of a crime
punishable by imprisonment for a term exceeding one year.

This is a violation of Title 18, United States Code, Sections 922(g)(1) and
924(a)(2).

THE GRAND JURY FINDS:

NOTICE OF FORFEITURE

Upon conviction for the offense alleged in Count 1 of this Indictment, the
defendant, QUASHAWN TERRELL LEB, shall forfeit to the United States, pursuant
to Title 18, United States Code, Section 924(d), and Title 28, United States Code,
Section 2461(c), all firearms, magazines, and ammunition involved in the commission

of said offense, including, but not limited to, the ammunition identified in Count 1 of
Case 3:20-cr-00126-SMR-SBJ Document 2 Filed 12/08/20 Page 2 of 2

this Indictment.
This is pursuant to Title 18, United States Code, Section 924(d) and Title 28,
United States Code, Section 2461(c).

A TRUE BILL.

 

FOREPERSON

Marc Krickbaum
United States Attorney

   

orrie J. eider
Assistant United States Attorney
